NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 15-1019
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                   TODD A. LAWTON,
                                              Appellant
                                      __________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                    (District Court Criminal No. 4-11-cr-00041-001)
                    District Judge: Honorable Christopher C. Conner
                                       __________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 6, 2015

            BEFORE: FUENTES, SMITH, and NYGAARD, Circuit Judges

                            (Opinion Filed: January 13, 2016)
                                      __________

                                        OPINION*
                                       __________


NYGAARD, Circuit Judge.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Todd A. Lawton appeals the District Court’s judgment of conviction and sentence.

His counsel has filed a motion to withdraw pursuant to Anders v. California, 386 U.S.

738 (1967). We will grant counsel’s motion and affirm the District Court’s judgment.

                                            I.

       Lawton pled guilty to the possession of a prohibited weapon by a federal inmate; a

violation of 18 U.S.C. § 1719(a)(2). He was sentenced to a term of 20 months, to be

followed by supervised release for two years, which began in May of 2014. A few days

after beginning his term of supervised release, Lawton was arrested in Maryland for

narcotic related offenses. He pleaded guilty in state court to possession of Percocet—a

narcotic.

       A supervised release revocation hearing took place in December of 2014 at which

the District Court sentenced Lawton to a term of imprisonment for 12 months and one

day. This sentence was premised on an agreement between Lawton and the Government

whereby Lawton agreed to admit to the supervised release violation and the Government

agreed to recommend a below-guidelines sentence of one year and one day.

Lawton filed a timely notice of appeal and his counsel, Assistant Federal Public Defender

Frederick W. Ulrich, filed a motion to withdraw. Lawton has not filed a brief pro se.

The Government has submitted a brief in response to Lawton’s Anders brief and supports

counsel’s motion.

                                           II.

       We start our review by considering whether counsel’s brief fulfills the Anders

requirements and whether our own independent review of the record reveals any

                                            2
nonfrivolous issues. United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). We have

instructed that “[t]he duties of counsel when preparing an Anders brief are (1) to satisfy

the court that counsel has thoroughly examined the record in search of appealable issues,

and (2) to explain why the issues are frivolous.” Id. Counsel’s brief reflects a

conscientious examination of the record and he identifies three potential grounds for

appeal: the jurisdiction of the District Court, the sufficiency of the evidence against

Lawton, and the reasonableness of Lawton’s sentence. Counsel argues that these grounds

for appeal lack merit and we agree.

       The basis for the District Court’s jurisdiction is unassailable: 18 U.S.C. § 3231

gave the District Court subject matter jurisdiction over Lawton’s original criminal

conduct while 18 U.S.C. § 3583(e) authorized the District Court to rescind a sentence of

supervised release. As to any challenge to the sufficiency of the evidence, we see no

nonfrivolous arguments on this record. We review trial evidence for sufficiency “in the

light most favorable to the Government.” United States v. Gibbs, 190 F.3d 188, 197 (3d

Cir. 1999). There was ample evidence of record to find Lawton guilty of violating his

supervised release terms. The District Court noted on the record that Lawton had been

charged with possession of narcotics (in violation of his supervised release) and Lawton

did not object. Indeed, he pleaded guilty to the drug charges, thereby conceding the

supervised release violation. App. at 56.

       Finally, counsel asserts that it would be frivolous to contest the reasonableness of

Lawton’s below-guideline sentence of 12 months and one day. We agree. In handing

down its sentence, the District Court specifically noted Lawton’s criminal history and

                                              3
other relevant characteristics, such as the nature of his original offense, and his poor

adjustment to prison treatment and supervision. App. at 59. The District Court also

noted the specifics of Lawton’s supervised release violation and considered the nature

and circumstances of the offense. After considering the § 3553 factors, the District Court

sentenced Lawton to the term agreed upon by the parties. We therefore agree with

counsel that any challenge to Lawton’s sentence would be frivolous.

                                              III.

       In sum, we conclude that counsel’s brief meets the requirements of Anders. Our

independent review of the record confirms counsel’s belief that there are no nonfrivolous

issues on appeal. Therefore, we will grant counsel’s motion to withdraw and affirm the

District Court’s judgment.1




1
 Appellant is hereby advised that under the Criminal Justice Act, counsel is not obligated
to file a petition for rehearing in this Court or a petition for writ of certiorari in the United
States Supreme Court. See also LAR 35.4; 109.2(b). If Appellant wishes to pursue these
avenues, he must do so pro se. Appellant should note that a petition for rehearing en banc
must be filed within 14 days of the entry of judgment; if that time has passed, Appellant
may promptly file a motion to enlarge the time for such filing. Counsel shall timely send
a copy of this Opinion to the Appellant.
                                               4